Citation Nr: 1724107	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for post-operative residuals, right meniscectomy (right knee disability), prior to July 16, 2013 and from September 1, 2013.

2.  Entitlement to a separate rating higher than 10 percent for limitation of motion of the right knee, effective December 17, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased rating higher than 10 percent rating for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an increased rating higher than 10 percent for a right knee disability.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

A temporary total evaluation for convalescence based on paragraph 30 due to surgery on the Veteran's service-connected right knee disability was granted in a May 2014 rating decision, effective July 16, 2013, and the 10 percent rating was restored, effective September 1, 2013.

The Board remanded this case in July 2014 for the RO to consider a February 2014 VA examination report addressing the right knee and so that the issue of entitlement to a TDIU could be developed, as the Veteran had raised the issue.  In June 2016, the Board remanded the case again as the evidence suggested a worsening of the right knee disability.  

During the course of the remand, the RO granted a separate rating of 10 percent for limitation of motion of the right knee, effective December 17, 2016.  As the issue on appeal is an increased rating for the right knee, the separate 10 percent rating assigned based on limitation of motion is considered part of the present appeal.

As noted in the June 2016 remand, after the RO granted service connection for GERD in a November 2015 rating decision, and assigned a 10 percent rating, effective March 6, 2008, the Veteran filed a notice of disagreement with the rating assigned for the GERD in December 2015.  In a February 2016 letter, the RO noted that the Veteran had filed a notice of disagreement with the GERD rating and notified the Veteran that it was working on resolving the matter and/ or sending the Veteran a statement of the case.  The Board noted in the June 2016 remand that since it appeared that the RO was properly developing this matter, the Board would not remand the issue of entitlement to an increased rating higher than 10 percent for GERD for the issuance of a statement of the case.  However, there is no further correspondence from the RO regarding the increased rating claim for GERD since the February 2016 letter.  Thus, to ensure that the claim is not overlooked, the Board will remand the matter for the issuance of a statement of the case.

Also, as noted in the June 2016 remand, the issue of a petition to reopen service connection for a left knee disability based on new and material evidence has been raised by the record in a February 2016 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in June 2016 for a new VA examination for the right knee.  One month after the Board's remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision, Correia v. McDonald, 28 Vet. App. 158 (2016), which established additional requirements that are to be met for evaluating musculoskeletal disabilities before the examination can be considered adequate.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  The December 2016 VA examination report noted that there was no pain on weight-bearing in the right knee, but also noted that the right knee disability interfered with the Veteran's ability to stand.  The report did not otherwise indicate whether there was pain and/ or additional limitation of motion on weight-bearing, or on active and passive motion in the right knee.  Therefore, remand is required to ensure that an adequate VA examination is provided.

Regarding the claim for a TDIU, this matter is inextricably intertwined with the increased rating claim for the right knee disability.  Also, a vocational rehabilitation file was added to the record in May 2017, after the RO issued its supplemental statement of the case in March 2017.  On remand, the RO should review these records as they pertain to the Veteran's TDIU claim and/ or increased rating claim for the right knee disability.

With respect to the increased rating claim for GERD, as noted in the introduction, a statement of the case should be issued since the Veteran filed a timely December 2015 notice of disagreement with a November 2015 rating decision that granted service connection and assigned a 10 percent rating for GERD.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional private treatment records pertaining to his right knee.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right knee from February 2017 to present.

3.  After the above has been completed, schedule the Veteran for the appropriate VA examination to assess the current level of severity of his service-connected right knee disability.  

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

With respect to the right knee disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the knee joint.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee disability.

The examiner also should do the following regarding the right knee:  

(a)  In addressing whether there is recurrent subluxation or lateral instability in the knee, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

(b)  Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

(c)  If there is any ankylosis of the right knee, please state to what degree.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Issue a statement of the case to the Veteran and his representative addressing its assignment of a 10 percent rating for GERD.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, the issue should be returned to the Board.

5.  Then review the record, including the vocational rehabilitation file that was added to the record in May 2017, and readjudicate the claim for a rating higher than 10 percent for the right knee disability and/ or separate rating higher than 10 percent for limitation of motion of the right knee, as well as the claim for a TDIU.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






